Case 1:19-cr-00024-TSK-I\/|.]A Document 1 Filed 04/16/19 Page 1 of 2 Page|D #: 1

FlLED

APR 1 6 2013

UNITEB STATES DISTRICT C()URT U'S_ DISTRICT COURT“WVND
NGRTHERN DISTRICT ()F WEST VIRGINIA CLARKSBUR@. vv\/ 26301

warren STATES orr AMERICA ) ease N-Q. / _ / C/ C f/ J'L/
l
vs. l
) Violations: 21 H,S.C. 843(3){3)
CHAD H. PGAGE, D.C., )
)
Defendant. )
INFGRMATI{)N

The UNITED STATES DEPARTMENT GF JUSTICE enarges that:
COUNT ONE
(Obtaining Controlled Substances by Fraud)

On or about March 5, 2618, in Monongalia County, in the Northern District of West
Virginia, defendant§ CHAD H. POAGE, D.Cf.g did knowingly and intentionally acquire and obtain
aeetarninophen~codeine #3, a Scl'lednle lll controlled S,nl:»Stan<:eg by misrepresentation fraud,
deception and sr.tl:)terfugez as demonstrated by the following

l. Gn or about Mareh 5, 2018, defendant knowingly and intentionally prepared a
prescription for 50 tablets of acetaminophen-eodeine #3, a Schedule Ill controlled
eubstance, for R,K. (initials), using his own DEA registration number.

2. On or about Mareh 5, 2018, when picking up the aeetaminophen»eodeine #3 front
Pharrnacy l in Morgantown, West Virginia, defendant presented a driver’e license
belonging to J.W. (_initials).

3. At the time he prepared the fraudulent prescription defendant knew the prescription

Was false, and further intended to obtain the aeetaminophen~codeine #3 for his own

Case 1:19-cr-OOO24-TSK-I\/|.]A Document 1 Filed 04/16/19 Page 2 of 2 Page|D #: 2

Consurnption even though there was no valid medical purpose for Such use or

consumption by defendant

IN VIGLATION ()F TlT'LE 21, UNITED STATES CODE, SECT§GN 843@?(3),

jj §§ ’
WIL.L;A€rd f POWELL
oNrn:o SrAreS AT'roRNEY

 

Sarah Wagner
Assistant United States Attorney

PATRICK, MOTI`

United States Departrnent of justice
Criminal Division, Fraud Seetion
Assistant Chief, Health Care Fraud

JOSEPH BEEMSTERBOER
United States Departrnent of JnStice
Crirninal Division, Frand Section
Deputy Chief, Health Care Praud

